707 S.E.2d 233 (2011)
Leonard A. BOYLES, Jr.
v.
NORTH CAROLINA REAL ESTATE COMMISSION.
No. 108A11.
Supreme Court of North Carolina.
April 7, 2011.
Leonard A. Boyles, Jr., for Boyles, Leonard A., Jr.
Thomas Miller, Special Deputy Attorney General, for North Carolina Real Estate Commission.


*234 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 22nd of March 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Respondent, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th of April 2011."